ORDER
PER CURIAM.
Hoodco, Inc. (hereinafter “Insured”), appeals from the trial court’s grant of summary judgment entered in favor of C.J. Thomas Company, Inc. (hereinafter “Broker”), and William Wittenberg (hereinafter “Agent”) claiming Broker and Agent breached their duty in obtaining flood insurance for Insured’s store in West Alton, Missouri.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).